ICJ_085_MaritimeDelimitation_GNB_SEN_1995-11-08_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
ENTRE LA GUINÉE-BISSAU ET LE SÉNÉGAL

(GUINÉE-BISSAU c. SÉNÉGAL)

ORDONNANCE DU 8 NOVEMBRE 1995

1995

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
BETWEEN GUINEA-BISSAU AND SENEGAL

(GUINEA-BISSAU v. SENEGAL)

ORDER OF 8 NOVEMBER 1995
Mode officiel de citation:

Délimitation maritime entre la Guinée-Bissau et le Sénégal,
ordonnance du 8 novembre 1995, CIJ. Recueil 1995, p. 423

Official citation:

Maritime Delimitation between Guinea-Bissau and Senegal,
Order of 8 November 1995, LC.J. Reports 1995, p. 423

 

N° de vente:
ISSN 0074-4441 Sales number 667
ISBN 92-1-070731-1

 

 

 
1995
8 novembre
Rôle général
n° 85

423

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1995

8 novembre 1995

AFFAIRE DE LA DÉLIMITATION MARITIME
ENTRE LA GUINÉE-BISSAU ET LE SÉNÉGAL

(GUINÉE-BISSAU c. SÉNÉGAL)

ORDONNANCE

Présents: M. BEDiAOUI, Président; M. SCHWEBEL, Vice-Président;
MM. ODA, GUILLAUME, SHAHABUDDEEN, WEERAMANTRY,
RANJEVA, HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESH-
CHETIN, FERRARI BRAVO, M Hicains, juges; M. VALENCIA-
Ospina, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Vu Particle 48 du Statut de la Cour et l’article 89 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 12 mars 1991, par
laquelle la République de Guinée-Bissau a introduit une instance contre
la République du Sénégal au sujet d’un différend relatif à la délimitation
maritime entre les deux Etats;

Considérant que cette requête a immédiatement été communiquée au
Gouvernement sénégalais conformément au paragraphe 2 de l’article 40
du Statut de la Cour et que les Membres des Nations Unies ainsi que les
autres Etats admis à ester en justice devant la Cour en ont été informés
conformément au paragraphe 3 de l’article 40 du Statut;

Considérant que, dans ladite requête, la Guinée-Bissau, se référant à la
procédure pendante devant la Cour en l'affaire relative a la Sentence
arbitrale du 31 juillet 1989 {Guinée-Bissau c. Sénégal), exposait qu’«a

4
424 DÉLIMITATION MARITIME (ORDONNANCE 8 XI 95)

l'issue de cette première procédure et quel qu’en soit le résultat, la déli-
mitation de l’ensemble des territoires maritimes n’aura toujours pas été
effectuée»; considérant que, dans cette requête, la Guinée-Bissau fondait
la compétence de la Cour sur les déclarations d’acceptation de la juridic-
tion obligatoire de la Cour faites par les deux Etats conformément au para-
graphe 2 de l’article 36 du Statut, tout en reconnaissant que si, à l’issue de
la procédure susmentionnée, la Cour déclarait la sentence du 31 juillet
1989 nulle ou inexistante, le différend qu’elle lui soumettait à présent
«serait en tout point celui qui a fait l’objet [du] compromis d’arbitrage
[du] 12 mars 1985», que «[dJans ce cas, en raison des réserves émises par
le Sénégal, sa déclaration d'acceptation de la juridiction de la Cour ... ne
saurait s'appliquer» et que la requête serait alors soumise à la Cour sur la
base du paragraphe 5 de l’article 38 de son Règlement; et considérant
qu'au terme de sa requête la Guinée-Bissau priait la Cour de dire et
juger:

«Quel doit être, sur la base du droit international de la mer et de
tous les éléments pertinents de l’affaire, y compris la future décision
de la Cour dans l'affaire relative à la «sentence» arbitrale du
31 juillet 1989, le tracé (figuré sur une carte) délimitant l’ensemble
des territoires maritimes relevant respectivement de la Guinée-Bissau
et du Sénégal»;

Considérant que les deux Parties ont désigné un agent, la Guinée-Bissau
par une lettre de son ambassadeur aux Pays-Bas, datée du 12 mars 1991,
à laquelle la requête était jointe, et le Sénégal par une lettre de son ambas-
sadeur aux Pays-Bas, datée du 29 mars 1991, dans laquelle était transcrite
une communication du ministre sénégalais des affaires étrangères, et
considérant que dans ladite communication il était notamment indiqué
que le fait, pour le Sénégal, de désigner un agent n’«impliqu[ait] pas, de
sa part, l'acceptation de la nouvelle procédure engagée par la Guinée-
Bissau», le Sénégal faisant «d’ores et déjà toute réserve sur la recevabi-
lité de cette nouvelle demande et, éventuellement, sur la compétence de
la Cour»;

Considérant que, lors d’une réunion que le Président a tenue avec les
représentants des Parties le 5 avril 1991, ceux-ci sont convenus qu'aucune
mesure ne devait être prise en l’espèce tant que la Cour n’aurait pas rendu
sa décision dans l'affaire relative à la Sentence arbitrale du 31 juillet
1989; considérant que la Cour a rendu son arrêt dans cette affaire le
12 novembre 1991 et qu’elle a notamment indiqué au paragraphe 68
dudit arrêt qu’elle estimait

«éminemment souhaitable que les éléments du différend non réglés
par la sentence arbitrale du.31 juillet 1989 puissent l’être dans les
meilleurs délais, ainsi que les deux Parties en ont exprimé le désir»
(C.LJ. Recueil 1991, p. 75);

et considérant que, lors d’une réunion que le Président a tenue avec les
représentants des Parties le 28 février 1992, ceux-ci ont demandé qu’aucun

5
425 DÉLIMITATION MARITIME (ORDONNANCE 8 XI 95)

délai ne soit fixé pour le dépôt des premières pièces écrites, en attendant
Pissue de négociations sur la question de la délimitation maritime qui
devaient initialement se poursuivre pendant six mois;

Considérant que, lors d’une réunion que le Président a tenue avec les
représentants des Parties le 6 octobre 1992, ceux-ci ont indiqué que cer-
tains progrès avaient été accomplis dans le sens d’un accord et que les
deux Parties sollicitaient conjointement qu’une nouvelle période de trois
mois, avec une extension éventuelle de trois mois supplémentaires, leur
soit accordée pour poursuivre leurs négociations;

Considérant qu'après plusieurs échanges de correspondance entre le
Greffe et les Parties, et l’octroi à celles-ci de nouveaux délais supplémen-
taires, le Président a reçu leurs représentants le 10 mars 1994 et qu’à cette
occasion ceux-ci lui ont remis le texte d’un accord intitulé «Accord de
gestion et de coopération entre le Gouvernement de la République de
Guinée-Bissau et le Gouvernement de la République du Sénégal», fait à
Dakar le 14 octobre 1993 et signé par les deux chefs d'Etat; considérant
que cet accord prévoyait notamment l'exploitation en commun, par les
deux Parties, d’une «zone maritime située entre les azimuts 268° et 220°
tracés à partir du cap Roxo» (art. premier), ainsi que la mise sur pied
d’une «agence internationale pour l'exploitation de la zone» (art. 4), et
que ledit accord précisait qu’il entrerait en vigueur «dès la conclusion de
Paccord relatif à la création et au fonctionnement de l’agence internatio-
nale et avec l'échange des instruments de ratification des deux accords
par les deux Etats» (art. 7); et considérant que, dans des lettres en date
du 16 mars 1994, adressées aux Présidents des deux Etats, le Président de
la Cour a exprimé sa satisfaction et a indiqué que l’affaire serait rayée du
rôle de la Cour, conformément aux dispositions du Règlement, dès que
les Parties lui auraient notifié leur décision de mettre fin à l’instance;

Considérant que, lors d’une réunion que le Président a tenue avec les
représentants des Parties le 1 novembre 1995, ceux-ci lui ont remis un
exemplaire additionnel de l’accord sus-indiqué ainsi que le texte d’un
«Protocole d’accord ayant trait à l’organisation et au fonctionnement de
Pagence de gestion et de coopération entre la République du Sénégal et la
République de Guinée-Bissau instituée par l’accord du 14 octobre 1993»,
fait à Bissau le 12 juin 1995 et signé par les deux chefs d’Etat; et consi-
dérant que lesdits représentants ont en même temps fait connaître la déci-
sion de leur gouvernement de mettre fin à l’instance et que le Président les
a priés de bien vouloir confirmer cette décision par écrit à la Cour comme
il leur paraîtrait le plus approprié;

Considérant que, par une lettre du 2 novembre 1995, reçue au Greffe le
même jour, l’agent de la Guinée-Bissau, se référant à l’article 89 du
Règlement, a confirmé que son gouvernement, en raison de l’accord
auquel les deux Parties étaient parvenues sur la zone en litige, renonçait à
poursuivre la procédure qu’il avait engagée par sa requête en date du
12 mars 1991;

6
426 DÉLIMITATION MARITIME (ORDONNANCE 8 XI 95)

Considérant que copie de cette lettre a été communiquée à l’agent du
Sénégal directement par l’agent de la Guinée-Bissau et, dès réception de
ladite lettre, par le Greffier ; et que, par une lettre en date du 6 novembre
1995, parvenue au Greffe le même jour par télécopie, ’agent du Sénégal
a confirmé que son gouvernement «acquies[çait] à ce désistement»,

Prend acte du désistement de la République de Guinée-Bissau de
l'instance introduite par la requête enregistrée le 12 mars 1991;

Ordonne que l'affaire soit rayée du rôle.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le huit novembre mil neuf cent quatre-vingt-quinze,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour
et les autres seront transmis respectivement au Gouvernement de la
République de Guinée-Bissau et au Gouvernement de la République du
Sénégal.

Le Président,
(Signé) Mohammed Bepsaoul.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
